DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
US National Stage of PCT
Acknowledgment is made that this application is the US national phase of international application PCT/DE2018/100706 filed 08/12/2018 which designated the U.S. and claims the benefit of DE10 2017 007 594.8, filed 08/12/2017. 
Interview
Please see attached Interview Summary pertaining to the questioning of the date of a non-patent literature (NPL). In response to the Interview, the Examiner is restarting the time period for reply, and providing another copy of the NPL in question.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/11/2020 is presently in question with regards to the date of NPL Ultrasonic Coupled Passive Wireless Oscillating Sensor System.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

    PNG
    media_image1.png
    178
    723
    media_image1.png
    Greyscale

The Examiner notes that in the IDS dated 02/11/2020, ATTNY Soderman (61366) put forth that the date of the NPL Ultrasonic Coupled Passive Wireless Oscillating Sensor System was 01JAN2017, whereas in the interview on the seventeenth of August 2022 after receipt of the initial Non-Final Rejection the same Attorney has argued that the date of the article is the 12AUG2017; the Examiner is therefore formally requesting verification of the date of earliest public publication of the NPL, please see Requirement of Information below, please also provide any appropriate correction of the aforementioned IDS. The Examiner also suggests—but does not require—an explanation be provided for why the earlier published version(s) of the article were not provided, and why a republication performed on the same date as to the filing of the application would be the only version provided to the Examiner, see 37 CFR 1.56 37 CFR 1.56 and MPEP § 2001.04-2001.06. 
Requirement for Information
MPEP 704.10
An Examiner or other Office employee may require from individuals identified under  37 CFR 1.56(c), the submission of such information as may be reasonably necessary to properly examine or treat a matter in a pending or abandoned application filed under 35 U.S.C. 111, in a pending or abandoned application that has entered the national stage under 35 U.S.C. 371, in a patent, or in a reexamination proceeding. The scope of 37 CFR 1.105 is extended to any assignee or anyone to whom there is an obligation to assign the application because the information required may be known to some members of the assignee or obligated assignee even if not known by the inventors.

The authority for the Office to make such requirements arises from the statutory requirements of examination pursuant to 35 U.S.C. 131 and 132. An Examiner or other Office employee may make a requirement for information reasonably necessary to the examination or treatment of a matter in accordance with the policies and practices set forth by the Director(s) of the Technology Center or other administrative unit to which that Examiner or other Office employee reports. See Star Fruits S.N.C. v. United States, 393 F.3d 1277, 1283, 73 USPQ2d 1409, 1414 (Fed. Cir. 2005) (“Star Fruits’ argument fails to come to grips with the real issue in this case, which is whether the Office can use section 1.105 to compel disclosure of information that the Examiner deems pertinent to patentability when the applicant has a contrary view of the applicable law. We answer this question in the affirmative.”)


The earliest public publication date for the article “Ultrasonic Coupled Passive Wireless Oscillating Sensor System”, and—if available—the Examiner kindly asks that the Applicant please provide a copy of the aforementioned earliest public publication of said article. The Examiner asserts that this requirement for information is especially pertinent to patentability.
Drawings
The drawings (all figures) are objected to under 37 CFR 1.84(l) for being unsatisfactorily reproducible. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
 The drawings (fig. 3) are objected to under 37 CFR 1.84(m). The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See paragraph (h)(3) of this section. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color.
The drawings are objected to under 37 CFR 1.84(o) for lacking suitable descriptive legends. Suitable descriptive legends are required by the Examiner for understanding of the drawing. The descriptive legends should contain as few words as possible. In particular, the following legend(s) is/are required (Examiner suggestions in parentheses): 

in fig. 4, horizontal (°C) & vertical (kHz/MHz) axis labels and Plot Title(s); and
in fig. 6, horizontal (time, hours) & both vertical (kHz | °C) axis labels and Plot Title(s).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1)  and MPEP § 608.01(o). Correction of the following is required:
Remove the explicit instance(s) of referencing to the claims in the specification for establishing antecedent basis (e.g., see first paragraph of the Background referencing “independent claim 1” & “dependent claims”, as well as the first paragraph of the Detailed Description referencing “independent claim 1” and “dependent claims”). The claims are to have proper antecedent basis for the claimed subject matter in the specification, whereas a circular referencing has been established by having the specification depend on the claims. The Examiner suggests importing the original claim language into the written specification in place of implicit references thereto.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim(s) 3, 6, 11-12, and 16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim(s) 3, 6, 11, 12, and 16,
  the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). See also related 112(d)/4th rejections of claims 3 and 6 for failure to limit.
Regarding claim 16, 
a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 16 recites a broad recitation directed to a frequency range, and then the  claim also recites numerous narrower ranges/limitations. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The Examiner generally suggests—but does not require—removing the narrower ranges from claim 16, creating new dependent claims (e.g., 17-20) with single narrowing ranges with the smallest range in the last added claim or choosing significant ranges for these added claims; the Examiner further notes that these suggestions are for overcoming indefiniteness, whereas the Examiner’s position for patentability of ranges is as put forth in the prior art rejections/analysis. 
Claim(s) 3 and 6 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claims 3 and 6, see related 112(b)/2nd indefinite rejections pertaining to “preferably”. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form (e.g., remove optional phrasing words such as “preferably”), rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Examiner’s suggestion is bolded above.
Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 8-10, and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aftab* et al (Ultrasonic Coupled Passive Wireless Oscillating Sensor System; hereafter “Aftab”). 
*Examiner notes that the date of this NPL is in question, please see at least IDS and Interview Summary. The IDS lists the date of January 1st of 2017, the copy of the NPL provided by Applicant is dated August 12th of 2017, and the Examiner has provided a copy to the record, relied upon herein, dated August 9th, 2017.

Regarding independent claim 1,
 Aftab discloses a system (Title “Ultrasonic Coupled Passive Wireless Oscillating Sensor System”)  comprising a first electroacoustic transducer (Tx) connected to an interrogation unit (function generator) and at least one second electroacoustic transducer (unlabeled transceiver directly connected to quartz tuning fork resonator; Rx indirectly connected to quartz tuning fork resonator) connected to a resonator (quartz tuning fork resonator), 
wherein the first electroacoustic transducer (Tx) and the second electroacoustic transducer (transceiver) form an acoustic channel (ultrasonic channel) and the second electroacoustic transducer (transceiver) forms with the resonator (quartz tuning fork resonator) a passive cooperative target (coupled passive wireless system) which, upon receiving an interrogation signal (pulse) from the interrogation unit (function generator), transmits a response signal via the acoustic channel (ultrasonic channel), and 
wherein the interrogation signal (pulse) has a higher energy than the response signal (see Section 3. Proof of Concept, figure 2 showing measurement setup, and figure showing plots). 

Regarding claim 3, which depends on claim 1, as best understood,
 Aftab discloses wherein the first and/or the second electroacoustic transducer (transceiver) is a, preferably bidirectional (second transducer is a transceiver), acoustic transducer, preferably for ultrasound or infrasound (Title “Ultrasonic Coupled Passive Wireless Oscillating Sensor System”).
The Examiner notes that a preference is not a proper limitation that is required to meet the claim, see related 112(b)/2nd indefinite claim rejection. 

Regarding claim 4, which depends on claim 1, 
 Aftab discloses wherein the resonator (quartz tuning fork resonator) is a resonator (quartz tuning fork resonator) with a high Q-factor (section 3 Proof of Concept “quartz tuning fork resonator with a high-Q”; see also section 5 Conclusion “Q factor of the resonator must be high”).
 
Regarding claim 5, which depends on claim 1, 
 Aftab discloses wherein the resonator (quartz tuning fork resonator) stores at least a part of the energy of the interrogation signal (pulse) due to the high Q-factor (high-Q) until an environmentally induced signal reflection of the interrogation signal (pulse) has decayed (see figs. 3-4 and Sensor Characterization, particularly pertaining to high-Q factor and resonator ringing). 

Regarding claim 6, which depends on claim 1, as best understood,
 Aftab discloses wherein the resonator (quartz tuning fork resonator) is a, preferably (silent) piezoelectric, (silent) thin-film resonator, (silent) a dielectric resonator, or (disclosed) a quartz tuning fork resonator (quartz tuning fork resonator). 
The Examiner notes that a preference is not a proper limitation that is required to meet the claim, see related 112(b)/2nd indefinite claim rejection. 

Regarding claim 8 and claim 9, where claim 8 depends on claim 1 and claim 9 depends on claim 8, 
 Aftab discloses (limitation of claim 8) wherein the resonator (quartz tuning fork resonator) has at least one resonance frequency as a function of a measured quantity, and (limitation of claim 9) wherein the resonance frequency is temperature-response compensated (see sections 3 and 4 pertaining to temperature sensing tuning fork resonator). 

Regarding claim 10, which depends on claim 1, 
 Aftab discloses wherein the response signal is shifted in frequency relative to the interrogation signal (pulse) (Section 3 “The shift of frequency from the excitation to the resonance frequency proofs the presented concept”; see shift stated in fig. 3; see also more generic background explanation of shift in Section 2). 

Regarding claim 13, which depends on claim 1, 
 Aftab discloses wherein the passive cooperative target (coupled passive wireless system) does not comprise active electronic components (noted by Examiner that Aftab’s passive system is so absent active electronic components). 

Regarding claim 14, which depends on claim 1, 
 Aftab discloses wherein the passive cooperative target (coupled passive wireless system) does not comprise its own energy source (noted by Examiner that Aftab’s passive resonant system is so absent its own energy source). 

Regarding claim 15, which depends on claim 1, 
 Aftab discloses wherein the passive cooperative target generates its energy 4required to transmit the response signal from the interrogation signal (pulse) via the acoustic channel (ultrasonic channel) (see fig. 2 and sections 3-4). 

Regarding claim 16, which depends on claim 1, as best understood,
 Aftab discloses wherein the acoustic channel (ultrasonic channel) is located in a frequency range from 1 kHz to 10 THz (about 40 kHz exemplary shown in fig. 3; about 32 kHz exemplary shown in fig. 4; the Examiner further notes that the chosen frequency appears to be merely corresponding to the commercially available electronic components utilized as well as based upon the chosen temperature parameter sensed, see Section 3), preferably 
a first frequency range of 1 kHz to 10 kHz, in particular 
3 kHz to 5 kHz, or
5 kHz to 10 kHz, or 
in a second frequency range from 10 kHz to 50 kHz, in particular 
10 kHz to 19 kHz, or 
19 kHz to 50 kHz, in particular 
20 kHz to 45 kHz or 
20 kHz to 25 kHz or 
25 kHz to 44 kHz or 
44 kHz to 45 kHz, or 
a third frequency range from 50 kHz to 250 kHz, in particular 
50 kHz to 100 kHz, or 
100 kHz to 250 kHz, or 
in a fourth frequency range from 250 kHz to 1 MHz, or 
in a fifth frequency range from 1 MHz to 10 MHz, or 
in a sixth frequency range from 10 MHz to 100 MHz, or 
in a seventh frequency range from 100 MHz to 400 MHz, or 
in a seventh frequency range 400 MHz to 600 MHz, or 
in an eighth frequency range from 600 MHz to 900 MHz, or 
in a ninth frequency range from 900 MHz to 1 GHz, or 
in a tenth frequency range from 1 GHz to 5 GHz, or 
in a further frequency range from 5 GHz to 10 GHz, or 
5also in a frequency range from 1 mHz to 1 kHz, particularly 
1 mHz to 0.5 Hz, or 
0.5 Hz to 1 Hz, particularly 
preferably 1 Hz to 500 Hz, particularly 
1 Hz to 100 Hz, preferably 
also 70 Hz to 95 Hz, or 
also 100 Hz to 250 Hz, or 
also 250 Hz to 1 kHz, and 
in other frequency ranges from 20 Hz to 20 kHz, or 
20 kHz to 1 GHz, or 
even 1 GHz to 10 THz.
The Examiner respectfully notes that it had been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05. In the present case, it is the Examiner’s position that an ordinary artisan before the effective filing date of the claimed invention would have been capable of choosing the desired frequency range for the application and circumstances of the measurement and environment thereof; the Examiner generally suggests—but does not require—that with regards to any narrower presented non-optional ranges that Applicant identify the criticality of the particular claim range and/or provide any pertinent explanation contrary to the Examiner’s above stated position of ordinary skill & optimization of range.
The Examiner further notes that a preference is not a proper limitation that is required to meet the claim, see related 112(b)/2nd indefinite claim rejection. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Aftab.
Regarding claim 2, which depends on claim 1,
 Aftab teaches wherein the interrogation unit (previously noted in the proof of concept portion as function generator of fig. 2) is a software defined interrogation unit (fig. 1, Software Defined Ultrasonic Radar; see section 2 Concept for the Wireless Sensor System) (Examiner notes that one of ordinary skill in the art would at once envisage that the Concept for the system and the Proof of Concept of the system are at once together the disclosed Ultrasonic Coupled Passive Wireless Oscillating Sensor System, merely conveniently described in sections).
Furthermore, either one of ordinary skill in the art at the time the invention was effectively filed would at once so envisaged the above assertion, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Aftab’s Concept and Proof of Concept for the expected complimentary advantages of controlling the generation & readout of ultrasonic communication and selective commercially available electronic components thereby providing increased control and low costs.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aftab in view of Reindl et al (Theory and Application of Passive SAW Radio Transponders as Sensors; hereafter “Reindl”). 
Regarding claim 7, which depends on claim 1, 
 Aftab does not teach wherein the resonator is a single-port resonator.
Reindl teaches a resonator that is a single-port resonator (1-port resonator of fig. 8) (page 1284 Section B Resonators “SAW sensor using 1-port resonators. An interrogation signal
 excites the resonators. The received energy is stored in
 the resonator cavities. The number of stored wave lengths
 is given by the loaded quality factor Q, which also gives
 the decay time of the resonator. The signal is delayed and
 retransmitted to the interrogation unit”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Reindl’s single-port resonator for Aftab’s resonator for expected advantages such as versatility of measurement type including for temperature, pressure, torques, and/or currents, as well as being a good choice to achieve necessary delay time.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aftab in view of Kalinin (MODELLING OF A WIRELESS SAW SYSTEM FOR MULTIPLE PARAMETER MEASUREMENT; hereafter “Kalinin”). 
Regarding claim 11, which depends on claim 1, as best understood,
 Aftab teaches wherein the interrogation signal (pulse) is transmitted by the interrogation unit (via function generator to acoustic channel).
Aftab is silent to wherein the interrogation signal is preferably as at least one rectangular interrogation pulse and/or a beat signal and/or a frequency-modulated interrogation signal. 

    PNG
    media_image2.png
    220
    384
    media_image2.png
    Greyscale

Kalinin teaches wherein the interrogation signal is a rectangular interrogation pulse (Title “MODELLING OF A WIRELESS SAW SYSTEM FOR MULTIPLE PARAMETER MEASUREMENT”; section II “The unit radiates a rectangular RF pulse”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kalinin’s rectangular pulse with Aftab’s interrogation thereby providing a conventional pulse (Examiner takes Official Notice that rectangular interrogation pulses are conventional; see also other prior art of record which factually supports this assertion) for sharp distinction of on/off resulting in easier discrimination of sensor function and/or more reliable selective excitation of the resonator.
The Examiner further notes that a preference is not a proper limitation that is required to meet the claim, see related 112(b)/2nd indefinite claim rejection.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aftab in view of Kalinin and in further view of Yeary et al (US 20140119162 A1; hereafter “Yeary”). 
Regarding claim 12, which depends on claim 1, as best understood,
Aftab teaches wherein the interrogation signal (pulse) is transmitted by a signal source.    
Aftab does not teach items: 1) wherein the interrogation signal (pulse) is as at least one rectangular interrogation pulse; and 2) wherein the interrogation signal is transmitted by a signal source other than the interrogation unit. 
Regarding item 1), Kalinin teaches wherein the interrogation signal is at least one rectangular interrogation pulse (Title “MODELLING OF A WIRELESS SAW SYSTEM FOR MULTIPLE PARAMETER MEASUREMENT”; section II “The unit radiates a rectangular RF pulse”; see fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kalinin’s rectangular pulse with Aftab’s interrogation thereby providing a conventional pulse (Examiner takes Official Notice that rectangular interrogation pulses are conventional; see also other prior art of record which factually supports this assertion) for sharp distinction of on/off resulting in easier discrimination of sensor function and/or more reliable selective excitation of the resonator.
Regarding item 2):
Kalinin teaches radio frequency interrogation (section II “The unit radiates a rectangular RF pulse”; see fig. 1)
Yeary teaches wherein the interrogation signal is transmitted by a signal source other than the interrogation unit (Title “Ultrasonic Communication System For Communication Through RF-Impervious Enclosures And Abutted Structures”; [0003] “wireless ultrasonic communication system that enables communication into and out of RF-impervious enclosures and structures”; [0006] “environmental conditions such as temperature and acceleration can be measured with sensors, and stored electronically within a shipping container. Standard wireless radio frequency (RF) communication technology cannot be used to retrieve data from a closed shipping container because RF transmissions cannot penetrate the metal surfaces of a shipping container”;  [0093] “"software defined radio" concept that provides a technique of reduced sampling speeds, which directly translates to reduced power consumption”; [0071] “Modules support various modes of communication including ultrasound, RF”; [0115] “ integration among multiple transceivers based on multiple modes of communication (e.g., ultrasound, RF, IR, wired)”; reference claim 15 “ultrasonic communication system”; the Examiner emphasizes that Yeary teaches communication comprising both RF and ultrasonic communication wherein the ultrasonic portion is utilized for at least sensor locations that are radio impervious).
In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine conventional RF communication and interrogation—as supported by Kalinin—with Aftab’s system thereby providing the expected advantages of reliable long(er) range communication. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yeary’s integration of multiple modes of communication including both radiofrequency and ultrasonic with Aftab’s system thereby providing the complimentary advantages of both radiofrequency and ultrasonics for the environmental conditions including especially the advantages of utilizing the ultrasonic communication for sensors located in radiowave impervious locations.
Therefore the combination of references suggests wherein the interrogation signal is transmitted by a signal source other than the interrogation unit (i.e., initial radiofrequency interrogation followed by an ultrasonic communication channel to the sensor).
The Examiner further notes that a preference is not a proper limitation that is required to meet the claim, see related 112(b)/2nd indefinite claim rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Examiner, Art Unit 2856